DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claims 1, 5-7 and 11-13 are pending.
Claims 2-4 and 8-10 are cancelled.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 3, 2022 has been entered.


Claim Objections
The objection to the claims has been withdrawn.


Response to Arguments
Applicant's arguments filed February 3, 2022 have been fully considered but are moot in view of new grounds of rejection. Applicant's amendments necessitated the new ground(s) of rejection presented in this Office action.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 6-7, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Nishiyuki et al., Japanese Patent JP2010176545A (hereinafter Nishiyuki) in view of Collier et al., US Patent Pub. US 20020150049 A1 (hereinafter Collier) in view of Jang, US Patent Pub. US 20120254517 A1 (hereinafter Jang) in view of Kimmel et al., US Patent Pub. US 20110035548 A1 (hereinafter Kimmel).

Claim 1
Nishiyuki teaches a control apparatus comprising: a buffer for buffering log data sequentially generated (Nishiyuki, Para [0002], [0018-23] - - A work memory/buffer stores logging data generated according to a sequence program.); an interface unit connectable with an external storage device (Nishiyuki, Para [0013-14] - - Memory card/”external storage device” connected via an interface.); a writing unit for sequentially reading the log data buffered to the buffer and sequentially writing the log data to the external storage device while the external storage device is connected to the interface unit (Nishiyuki, Para [0010-12], [0015-23], [0033-38] - - A PLC processor/”writing unit” with a storage procedure writes logging data from a to a memory card/”external storage device” from a work memory when the memory card/”external storage device” is connected to the interface.); an internal storage device (Nishiyuki, Para [0045-49] - - Internal memory/”storage device”.), wherein while the external storage device is not connected to the interface unit, the writing unit sequentially reads the log data stored in the buffer and buffers the log data to the internal storage device. (Nishiyuki, Para [0045-49] - - When the memory card/”external storage device” is not connected to the device interface, the work memory/buffer stores the logging data in the internal memory/”storage device”.)
But Nishiyuki fails to specify a monitoring unit for monitoring a free space of the buffer; a warning unit for outputting a warning upon the free space falling below a prescribed value.
However, Collier teaches a monitoring unit for monitoring a free space of the buffer (Collier, Para [0024-25] - - Receiving device/”monitoring unit” monitors free space in a buffer.); a warning unit for outputting a warning upon the free space falling below a prescribed value. (Collier, Para [0031] - - Receiving device/”warning unit” sets/outputs a register bit/warning when the free space falls below a threshold/”prescribed value” level.)
Nishiyuki and Collier are analogous art because they are from the same field of endeavor.  They relate to data transfer systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the above data transfer system, as taught by Nishiyuki, and incorporating the free space monitoring and indication when available free space falls below a threshold, as taught by Collier.  
One of ordinary skill in the art would have been motivated to do this modification in order to prevent incoming data packets from being lost or dropped due to a lack of free space in the buffer by using free space monitoring and indicating when available free space falls below a threshold, as suggested by Collier (Para [0003]).
But the combination of Nishiyuki and Collier fails to specify based on a new external storage device being connected to the interface unit, the writing unit writes the log data buffered in the internal storage device to the new external storage device, and changes the output destination of the log data from the internal storage device to the new external storage device.
However, Jang teaches based on an external storage device being connected to the interface unit, the writing unit writes the log data buffered in the internal storage device to the new external storage device, and changes the output destination of the log data from the internal storage device to the new external storage device. (Jang, Para [0064-66] - - When an external memory storage device is connected to the interface, the data/"log data" is written/buffered to the external memory storage device, and when the external storage device is removed, the data/"log data" is written/buffered to the internal memory storage location.)
Nishiyuki, Collier, and Jang are analogous art because they are from the same field of endeavor.  They relate to data transfer systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above data transfer system, as taught by Nishiyuki and Collier, and further incorporating the transfer of log data from the internal memory to external memory when external memory is connected, as taught by Jang.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide data storage reliability by the transfer of log data from the internal memory to external memory when external memory is connected, as suggested by Jang (Para [0066]).
But the combination of Nishiyuki, Collier, and Jang fails to specify stops writing the log data buffered in the internal storage device.
However, Kimmel teaches stops writing the log data buffered in the internal storage device. (Kimmel, Para [0061] - - A file system stops writing data/”log data” to an SSD/”internal storage device” and writes data/”log data” directly to an HDD/”external storage device”.)
Nishiyuki, Collier, and Jang are analogous art because they are from the same field of endeavor.  They relate to data transfer systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above data transfer system, as taught by Nishiyuki, Collier, and Jang, and further incorporating the switching of data writing from an SSD to an HDD, as taught by Kimmel.  
One of ordinary skill in the art would have been motivated to do this modification in order to store data on a lower cost storage media instead of a higher cost storage media by the switching of data writing from an SSD to an HDD, as suggested by Kimmel (Para [0026]).

Claim 6
Nishiyuki teaches a method of monitoring a buffer included in a control apparatus, the method comprising: buffering log data sequentially generated to a buffer of the control apparatus (Nishiyuki, Para [0002], [0018-23] - - A work memory/buffer stores logging data generated according to a sequence program.); while an external storage device is connected to an interface unit of the control apparatus, sequentially reading log data buffered to the buffer and sequentially writing the log data to the external storage device (Nishiyuki, Para [0010-14], [0015-23], [0033-38] - - A PLC processor/”writing unit” with a storage procedure writes logging data from a to a memory card/”external storage device” from a work memory when the memory card/”external storage device” is connected to the interface.); while the external storage device is not connected to the interface unit, sequentially reading log data stored in the buffer and buffering the log data to the internal storage device of the control apparatus. (Nishiyuki, Para [0045-49] - - When the memory card/”external storage device” is not connected to the device interface, the work memory/buffer stores the logging data in the internal memory/”storage device”.)
But Nishiyuki fails to specify monitoring a free space of the buffer; outputting a warning upon the free space falling below a prescribed value.
However, Collier teaches monitoring a free space of the buffer (Collier, Para [0024-25] - - Receiving device/”monitoring unit” monitors free space in a buffer.); outputting a warning upon the free space falling below a prescribed value. (Collier, Para [0031] - - Receiving device/”warning unit” sets/outputs a register bit/warning when the free space falls below a threshold/”prescribed value” level.)
Nishiyuki and Collier are analogous art because they are from the same field of endeavor.  They relate to data transfer systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the above data transfer system, as taught by Nishiyuki, and incorporating the free space monitoring and indication when available free space falls below a threshold, as taught by Collier.  
One of ordinary skill in the art would have been motivated to do this modification in order to prevent incoming data packets from being lost or dropped due to a lack of free space in the buffer by using free space monitoring and indicating when available free space falls below a threshold, as suggested by Collier (Para [0003]).
But the combination of Nishiyuki and Collier fails to specify based on a new external storage device being connected to the interface unit, the writing unit writes the log data buffered in the internal storage device to the new external storage device, and changes the output destination of the log data from the internal storage device to the new external storage device.
However, Jang teaches based on an external storage device being connected to the interface unit, the writing unit writes the log data buffered in the internal storage device to the new external storage device, and changes the output destination of the log data from the internal storage device to the new external storage device. (Jang, Para [0064-66] - - When an external memory storage device is connected to the interface, the data/"log data" is written/buffered to the external memory storage device, and when the external storage device is removed, the data/"log data" is written/buffered to the internal memory storage location.)
Nishiyuki, Collier, and Jang are analogous art because they are from the same field of endeavor.  They relate to data transfer systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above data transfer system, as taught by Nishiyuki and Collier, and further incorporating the transfer of log data from the internal memory to external memory when external memory is connected, as taught by Jang.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide data storage reliability by the transfer of log data from the internal memory to external memory when external memory is connected, as suggested by Jang (Para [0066]).
But the combination of Nishiyuki, Collier, and Jang fails to specify stops writing the log data buffered in the internal storage device.
However, Kimmel teaches stops writing the log data buffered in the internal storage device. (Kimmel, Para [0061] - - A file system stops writing data/”log data” to an SSD/”internal storage device” and writes data/”log data” directly to an HDD/”external storage device”.)
Nishiyuki, Collier, and Jang are analogous art because they are from the same field of endeavor.  They relate to data transfer systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above data transfer system, as taught by Nishiyuki, Collier, and Jang, and further incorporating the switching of data writing from an SSD to an HDD, as taught by Kimmel.  
One of ordinary skill in the art would have been motivated to do this modification in order to store data on a lower cost storage media instead of a higher cost storage media by the switching of data writing from an SSD to an HDD, as suggested by Kimmel (Para [0026]).

Claim 7
Nishiyuki teaches a non-transitory storage medium storing thereon a monitoring program for a buffer included in a control apparatus (Nishiyuki, Para [0036-38] - - System memory/”storage medium” stores a storage procedure/”monitoring program” in a data collection device/”control apparatus”.), the monitoring program causing the control apparatus to perform: buffering log data sequentially generated to a buffer of the control apparatus (Nishiyuki, Para [0002], [0018-23] - - A work memory/buffer stores logging data generated according to a sequence program.); while an external storage device is connected to an interface unit of the control apparatus, sequentially reading the log data buffered to the buffer and sequentially writing the log data to the external storage device (Nishiyuki, Para [0010-14], [0015-23], [0033-38] - - A PLC processor/”writing unit” with a storage procedure writes logging data from a to a memory card/”external storage device” from a work memory when the memory card/”external storage device” is connected to the interface.); while the external storage device is not connected to the interface unit, sequentially reading log data stored in the buffer and buffering the log data to the internal storage device of the control apparatus. (Nishiyuki, Para [0045-49] - - When the memory card/”external storage device” is not connected to the device interface, the work memory/buffer stores the logging data in the internal memory/”storage device”.)
But Nishiyuki fails to specify monitoring a free space of the buffer; outputting a warning upon the free space falling below a prescribed value.
However, Collier teaches monitoring a free space of the buffer (Collier, Para [0024-25] - - Receiving device/”monitoring unit” monitors free space in a buffer.); outputting a warning upon the free space falling below a prescribed value. (Collier, Para [0031] - - Receiving device/”warning unit” sets a register bit/warning when the free space falls below a threshold/”prescribed value” level.)
Nishiyuki and Collier are analogous art because they are from the same field of endeavor.  They relate to data transfer systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the above data transfer system, as taught by Nishiyuki, and incorporating the free space monitoring and indication when available free space falls below a threshold, as taught by Collier.  
One of ordinary skill in the art would have been motivated to do this modification in order to prevent incoming data packets from being lost or dropped due to a lack of free space in the buffer by using free space monitoring and indicating when available free space falls below a threshold, as suggested by Collier (Para [0003]).
But the combination of Nishiyuki and Collier fails to specify based on a new external storage device being connected to the interface unit, the writing unit writes the log data buffered in the internal storage device to the new external storage device, and changes the output destination of the log data from the internal storage device to the new external storage device.
However, Jang teaches based on an external storage device being connected to the interface unit, the writing unit writes the log data buffered in the internal storage device to the new external storage device, and changes the output destination of the log data from the internal storage device to the new external storage device. (Jang, Para [0064-66] - - When an external memory storage device is connected to the interface, the data/"log data" is written/buffered to the external memory storage device, and when the external storage device is removed, the data/"log data" is written/buffered to the internal memory storage location.)
Nishiyuki, Collier, and Jang are analogous art because they are from the same field of endeavor.  They relate to data transfer systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above data transfer system, as taught by Nishiyuki and Collier, and further incorporating the transfer of log data from the internal memory to external memory when external memory is connected, as taught by Jang.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide data storage reliability by the transfer of log data from the internal memory to external memory when external memory is connected, as suggested by Jang (Para [0066]).
But the combination of Nishiyuki, Collier, and Jang fails to specify stops writing the log data buffered in the internal storage device.
However, Kimmel teaches stops writing the log data buffered in the internal storage device. (Kimmel, Para [0061] - - A file system stops writing data/”log data” to an SSD/”internal storage device” and writes data/”log data” directly to an HDD/”external storage device”.)
Nishiyuki, Collier, Jang, and Kimmel are analogous art because they are from the same field of endeavor.  They relate to data transfer systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above data transfer system, as taught by Nishiyuki, Collier, and Jang, and further incorporating the switching of data writing from an SSD to an HDD, as taught by Kimmel.  
One of ordinary skill in the art would have been motivated to do this modification in order to store data on a lower cost storage media instead of a higher cost storage media by the switching of data writing from an SSD to an HDD, as suggested by Kimmel (Para [0026]).

Claim 11
The combination of Nishiyuki, Collier, Jang, and Kimmel teaches all the limitations of the base claims as outlined above.  
Kimmel further teaches based on the external storage device being newly connected to the interface unit, deleting the log data written to the newly connected external storage device from the internal storage device. (Kimmel, Para [0007] - - The file system migrates data/”log data” from an SSD/”internal storage device”, where it is deleted, when the data/”log data” is written to an HDD/”external storage device”.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above data transfer system, as taught by Nishiyuki, Collier, Jang, and Kimmel, and further incorporating the migration of data from an SSD to an HDD, as taught by Kimmel.  
One of ordinary skill in the art would have been motivated to do this modification in order to store data on a lower cost storage media instead of a higher cost storage media by the switching of data writing from an SSD to an HDD, as suggested by Kimmel (Para [0026]).

Claim 12
The combination of Nishiyuki, Collier, Jang, and Kimmel teaches all the limitations of the base claims as outlined above.  
Kimmel further teaches based on the external storage device being newly connected to the interface unit, deleting the log data written to the newly connected external storage device from the internal storage device. (Kimmel, Para [0007] - - The file system migrates data/”log data” from an SSD/”internal storage device”, where it is deleted, when the data/”log data” is written to an HDD/”external storage device”.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above data transfer system, as taught by Nishiyuki, Collier, Jang, and Kimmel, and further incorporating the migration of data from an SSD to an HDD, as taught by Kimmel.  
One of ordinary skill in the art would have been motivated to do this modification in order to store data on a lower cost storage media instead of a higher cost storage media by the switching of data writing from an SSD to an HDD, as suggested by Kimmel (Para [0026]).

Claim 13
The combination of Nishiyuki, Collier, Jang, and Kimmel teaches all the limitations of the base claims as outlined above.  
Kimmel further teaches based on the external storage device being newly connected to the interface unit, deleting the log data written to the newly connected external storage device from the internal storage device. (Kimmel, Para [0007] - - The file system migrates data/”log data” from an SSD/”internal storage device”, where it is deleted, when the data/”log data” is written to an HDD/”external storage device”.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above data transfer system, as taught by Nishiyuki, Collier, Jang, and Kimmel, and further incorporating the migration of data from an SSD to an HDD, as taught by Kimmel.  
One of ordinary skill in the art would have been motivated to do this modification in order to store data on a lower cost storage media instead of a higher cost storage media by the switching of data writing from an SSD to an HDD, as suggested by Kimmel (Para [0026]).


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Nishiyuki et al., Japanese Patent JP2010176545A (hereinafter Nishiyuki) in view of Collier et al., US Patent Pub. US 20020150049 A1 (hereinafter Collier) in view of Jang, US Patent Pub. US 20120254517 A1 (hereinafter Jang) in view of Kimmel et al., US Patent Pub. US 20110035548 A1 (hereinafter Kimmel) as applied to Claims 1, 6-7, and 11-13 above, and in further view of Uehara, US Patent Num. US 5481303 A (hereinafter Uehara).

Claim 5
The combination of Nishiyuki and Collier teaches all the limitations of the base claims as outlined above.  
But the combination of Nishiyuki and Collier fails to specify the warning includes a warning by light.
However, Uehara teaches the warning includes a warning by light. (Uehara, Col 5, Line 60 – Col 6, Line 30, Fig. 1 (refs 8-12) - - A warning device/unit displays a warning on a display that flashes.)
Nishiyuki, Collier, and Uehara are analogous art because they are from the same field of endeavor.  They relate to data transfer systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above data transfer system, as taught by Nishiyuki and Collier, and further incorporating the warning device displaying a warning on a display that flashes, as taught by Uehara.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide an indication of the available capacity remaining the recording medium by using a warning device displaying a warning that flashes at an increased pace as the free space on the memory card decreases, as suggested by Uehara (Col 1, Lines 62-68).


Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Edwards et al., US Patent Pub. US 20090228823 A1 relates to claims 1, 6, and 7 regarding free space in memory.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E OGG whose telephone number is (469) 295-9163.  The examiner can normally be reached on Mon - Thurs 7:30 am - 5:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID EARL OGG/
Examiner, Art Unit 2119

/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119